DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (2012/0060377).
Regarding claim 8, Huang teaches hears comprising two limbs, each limb comprising a handle region 30 at one end and a cutting edge (16, 26)  at another end, wherein the limbs are connected to each other at a revolute joint 11, so that one of the limbs is a fixed limb that is fixed relative to the revolute joint during an opening and closing movement, and one of the limbs is a movable limb, wherein the limbs are configured to move between an open position and a closed position while being limited 
See Fig. 2.
Regarding claim 9, Huang teaches shears comprising two limbs, each limb comprising a handle region 30 at one end and a cutting edge (16, 26) at another end, wherein the limbs are connected to each other at a revolute joint 11, and comprise one fixed limb that is fixed relative to the revolute joint during an opening and closing movement, and one movable limb, wherein the limbs are configured to move between an open position and a closed position while being limited by a stop 15, and the cutting edges pass each other over substantially their entire length in the closed position, wherein one of the limbs extends relative to the other of the limbs on a handle side of the revolute joint, wherein the one limb has two planar sides and two face sides (edge 
See Fig. 2.
Regarding claim 10, the cutting edges forming a V-shape is best seen in Fig. 2. Or the tips of the cutting edges opening in a V-shape in a closed position is best seen in Fig. 5.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (2012/0060377) in view of Pisczak (2013/0247385).

Pisczak teaches a shears having cutting edges (42, 44) having a length less than a largest width of a limb for cutting rope.  See Fig. 3.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the shears in Shan to have the cutting edges having a length less than a largest width of the limb as taught by Pisczak for cutting rope.
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHONG H NGUYEN/Examiner, Art Unit 3724